In this cause all the issues were resolved into a question of fact. The testimony was conflicting. The Circuit Judge heard and considered the testimony. It cannot be said that there was not evidence to support his findings, and in such cases the judgment of the lower court will not be disturbed by the appellate court. There was ample evidence to support the *Page 400 
judgment of the chancellor. Therefore the decree of the Circuit Court should be and is affirmed.
Affirmed.
BUFORD, C.J., AND TERRELL AND DAVIS, J.J., concur.